        Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 1 of 15




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  MICHAEL ALLEN, an individual;
  CAMP BENCH HOLDINGS, LLC, an                   Case No. 4:20-cv-00218-DCN
  Idaho limited liability company; CAMP
  BENCH RIVER HOLDING, LLC, an                   MEMORANDUM DECISION AND
  Idaho limited liability company;               ORDER
  CAMPBELL FARMS, INC., an Idaho
  corporation,

        Plaintiffs,
  v.

  NEIL CAMPBELL, an individual,

        Defendant.


                                  I. INTRODUCTION

       Pending before the Court is Defendant Neil Campbell’s Motion to Dismiss for lack

of subject-matter jurisdiction. Dkt. 14. On September 8, 2020, the Court held oral argument

and took the motion under advisement. Upon review, and for the reasons set forth below,

the Court DENIES the Motion.

                                  II. BACKGROUND

       This case emanates from a somewhat unique procedural background involving both

the Idaho state court system and this Court. On January 23, 2019, Plaintiffs (collectively

as “Allen” and Camp Bench Holdings, LLC and Camp Bench River Holding, LLC as

“Plaintiff LLCs”) filed a lawsuit in Idaho state court seeking, among other things,

declaratory judgment that they had an enforceable contract with Campbell. On February 5,

2019, Campbell filed his first notice of removal, which appeared on Judge B. Lynn


MEMORANDUM DECISION AND ORDER - 1
          Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 2 of 15




Winmill’s docket as case number 4:19-cv-00046-BLW (“First Action”). Allen is a citizen

of Idaho. Campbell is a citizen of Nevada. The initial notice of removal identified Campbell

as a member of the Plaintiff LLCs, thereby eliminating complete diversity of citizenship

for jurisdictional purposes. Case No. 4:19-cv-00046-BLW (“Case 46”), Dkt. 1, at 3. See

Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a

partnership, an LLC is a citizen of every state of which its owners/members are citizens.”).

       On account of this facial defect in the notice, Judge Winmill remanded the case to

Idaho state court on February 19, 2019, and granted Allen’s request for attorney fees and

costs. Case 46, Dkt. 21, at 4. However, Campbell was afforded an opportunity to file an

amended notice of removal, which he did on February 22, 2019. Case 46, Dkt. 29.

Campbell attached a single supporting exhibit—his own declaration—to his amended

notice of removal. Id. In it, Campbell stated that “[a]s of January 3, 2019, [he] was no

longer a member of” Plaintiff LLCs and “[o]n information and belief, the sole member of

Plaintiff [LLCs] is Plaintiff Michael Allen, an Idaho citizen. I declare under penalty of

perjury that the foregoing is true and correct.” Id. at 53. Allen again moved to remand,

arguing that because “removal is determined by the jurisdictional facts at the time the

Complaint is filed and at the time of removal,” see Strotek Corp. v. Air Transp. Ass’n of

Am., 300 F.3d 1129, 1131 (9th Cir. 2002), Campbell’s declaration was insufficient to meet

his burden of showing a dissociation with Plaintiff LLCs as required by Idaho Code § 30-

25-602.

       On March 1, 2019, this Court once again remanded the case to Idaho state court

because Campbell had not carried his burden of showing that he withdrew from Plaintiff


MEMORANDUM DECISION AND ORDER - 2
            Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 3 of 15




LLCs at the pertinent time. Case 46, Dkt. 36.1 In doing so, Judge Winmill concluded that

Allen had established that Campbell “was a member of the LLCs at their outset, that . . .

Allen had no knowledge of . . . Campbell’s alleged withdrawal, and at least circumstantial

evidence that . . . Campbell continued to act as a member of the LLCs throughout the

settlement process.” Case 46, Dkt. 36, at 5. This Court, nevertheless, vacated its prior award

of fees and costs “[b]ased on the evidence accompanying the amended notice of removal.”

Id. at 8.

          A week later, Campbell answered Allen’s state court declaratory judgment

complaint. Dkt 17, at 5. In his answer, Campbell stated twice, “It is denied that Defendant

Neil Campbell is a member of” Plaintiff LLCs. Id. Litigation commenced. During his

deposition on June 3, 2019, Campbell initially stated that he was not a member of Plaintiff

LLCs, but he thereafter clarified, while responding to some follow-up questions, that he

felt such was the case because he was not included in many of Plaintiff LLCs business

affairs and was essentially not “treated as a member.” Dkt. 18, at 5–7. Allen was deposed

as well, and he admitted that Campbell had not been removed from Plaintiff LLCs’

documents as a member. Id. at 7. Ultimately, the Idaho state court entered a declaratory

judgment that a contract existed between Allen and Campbell. Dkt. 17, at 6. Nevertheless,

the court made clear that it had not made a ruling on any other issues, stating, “To the

extent Allen now seeks to pursue a breach of contract/specific performance action based

upon post-judgment developments, such is not part of this action and should be pursued in



1
    See generally Allen v. Campbell, No. 4:19-CV-00046-BLW, 2019 WL 1002951 (D. Idaho Mar. 1, 2019).


MEMORANDUM DECISION AND ORDER - 3
         Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 4 of 15




a new separate action.” Id. at 6–7.

        After that judgment was entered, Allen took two courses of action. First, he filed a

notice of appeal before the Idaho Supreme Court. Dkt. 27, at 5–9. Second, he filed his

Complaint in this Court on May 8, 2020. Dkt. 1. Therein, he alleges that Campbell has

breached the contract and requests specific performance. Id., ¶¶ 43–47. Campbell then filed

his present Motion to Dismiss, asserting that he is a member of Plaintiff LLCs, and

therefore “[t]his Court lacks subject matter jurisdiction because there is incomplete

diversity of citizenship.” Dkt. 14, at 2. Allen responded (Dkt. 17), and Campbell replied

(Dkt. 18). The parties also filed supplemental briefings after the hearing as ordered by the

Court during the same. Dkts. 27, 28.

                                    III. LEGAL STANDARD

        District courts have diversity jurisdiction where no plaintiff and defendant are

citizens of the same state and the amount in controversy is greater than $75,000.2 See 28

U.S.C. § 1332(a)(1); Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). “[L]ike a

partnership, an LLC is a citizen of every state of which its owners/members are citizens.”

Johnson, 437 F.3d at 899. “Subject matter jurisdiction is determined on the basis of the

facts that existed at the time the action was filed.” Stock W. Corp. v. Taylor, 964 F.2d 912,

917 (9th Cir. 1992); Strotek Corp., 300 F.3d at 1131.

        It is black-letter law that a federal court may not entertain an action over which it




2
  The $75,000 statutory floor for subject-matter jurisdiction is clearly met here based on the contract in
dispute.


MEMORANDUM DECISION AND ORDER - 4
        Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 5 of 15




has no jurisdiction. See, e.g., Ins. Corp of Irelance, Ltd. v. Compagnie des Bauxites de

Guinee, 456 U.S. 694, 701 (1982). Indeed, “[i]f the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3). When subject-matter jurisdiction is challenged pursuant to Federal Rule of Civil

Procedure 12(b)(1), “[t]he party seeking to invoke the district court’s diversity jurisdiction

always bears the burden of both pleading and proving diversity jurisdiction.” NewGen, LLC

v. Safe Cig, LLC, 840 F.3d 606, 613–14 (9th Cir. 2016); see also Indus. Tectonics, Inc. v.

Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).

       A challenge to the court’s subject-matter jurisdiction can be either facial, by

referring to the pleadings themselves, or factual, by presenting extrinsic evidence. Leite v.

Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). In a factual attack—as is the situation

here because the parties refer to evidence extraneous to the pleadings—“the challenger

disputes the truth of the allegations that, by themselves, would otherwise invoke federal

jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In

resolving a factual attack on jurisdiction, the court need not presume the truthfulness of the

plaintiff’s allegations, and may review evidence beyond the complaint without converting

the motion to dismiss into a motion for summary judgment. Id.

                                      IV. ANALYSIS

       Neither party disputes that Allen is a citizen of Idaho or that Campbell is a citizen

of Nevada. The conflict revolves around whether Campbell is still a member of Plaintiff

LLCs because, if so, there is not complete diversity and thus not subject-matter jurisdiction.

Campbell contends that he is a member of Plaintiff LLCs, and therefore complete diversity


MEMORANDUM DECISION AND ORDER - 5
         Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 6 of 15




is lacking. Dkt. 14, at 12. Allen counters by asserting that “the doctrine of judicial estoppel

precludes [Campbell] from now claiming to be a member” of Plaintiff LLCs since he

previously declared and argued the opposite. Dkt. 17, at 2. Campbell then argues that

subject-matter jurisdiction is absent under the Rooker–Feldman doctrine, which derives its

namesake from two Supreme Court cases: Rooker v. Fidelity Trust Co., 263 U.S. 413

(1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). Dkt.

14, at 13. The Court will address these issues in turn.

    A. Judicial Estoppel3

        Judicial estoppel is an equitable doctrine invoked by a court at its discretion “to

protect the integrity of the judicial process by prohibiting parties from deliberately

changing positions according to the exigencies of the moment.” New Hampshire v. Maine,

532 U.S. 742, 749–50 (2001) (cleaned up); see also Risetto v. Plumbers & Steamfitters

Local 343, 94 F.3d 597, 601 (9th Cir. 1996); 18 C. Wright, A. Miller, & E. Cooper, Federal

Practice and Procedure § 4477, at 782 (1981) (“[A]bsent any good explanation, a party

should not be allowed to gain an advantage by litigation on one theory, and then seek an

inconsistent advantage by pursuing an incompatible theory.”). Because of the doctrine’s

equitable nature, it “cannot be reduced to a precise formula or test.” Zedner v. United



3
  In his response, Allen predominantly cites legal authorities from Idaho state law. See Dkt. 17, at 10–13.
He includes references to federal law in quoting parentheticals only. Idaho state law, however, is unhelpful
on this issue because “federal law governs the application of judicial estoppel in federal court.” Risetto v.
Plumbers & Steamfitters Local 343, 94 F.3d 597, 603 (9th Cir. 1996) (“We now hold what Milgard
assumed: federal law governs the application of judicial estoppel in federal court. Judicial estoppel enables
a court to protect itself from manipulation.”) see also Milgard Tempering, Inc. v. Selas Corp. of Am., 902
F.2d 703, 716 (9th Cir. 1990) (applying federal law on the issue of judicial estoppel in a diversity case).
That being said, the federal case that Allen does include, Risetto, is on point.


MEMORANDUM DECISION AND ORDER - 6
         Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 7 of 15




States, 547 U.S. 489, 504–05 (2006). Nevertheless, “several factors typically inform the

decision whether to apply the doctrine in a particular case:” (1) “a party’s later position

must be clearly inconsistent with its earlier position,” (2) “the party has succeeded in

persuading a court to accept that party’s earlier position,” and (3) “the party seeking to

assert an inconsistent position would derive an unfair advantage or impose an unfair

detriment on the opposing party if not estopped.” Id. (cleaned up).4

        “Additional considerations may inform the doctrine’s application in specific factual

contexts.” New Hampshire, 532 U.S. at 751. “The application of judicial estoppel is not

limited to bar the assertion of inconsistent positions in the same litigation, but is also

appropriate to bar litigants from making incompatible statements in two different cases.”

Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 783 (9th Cir. 2001) (cleaned up).

        Under the circumstances of this case, and because all three factors are met, the Court

is satisfied that it is a sound use of its discretion to employ the judicial estoppel doctrine

here.

        1. Clearly Inconsistent

        The first factor—that a party’s two positions on an issue be clearly inconsistent—is

easily met in this case. In his declaration to this Court, Campbell’s prior position during

the First Action was that he is no longer a member of Plaintiff LLCs. Campbell stated that



4
  The parenthetical “cleaned up,” while perhaps unfamiliar to some, is being used with increasing frequency
to indicate that brackets, ellipses, footnote reference numbers, internal quotation marks, alterations, and/or
citations have been omitted from a quotation. For an example of its use in a published opinion, see Lu v.
United States, 921 F.3d 850, 860 (9th Cir. 2019) or United States v. Reyes, 866 F.3d 316, 321 (5th Cir.
2017). For a more thorough discussion regarding the practicality of the parenthetical, see Jack Metzler,
Cleaning Up Quotations, 18 J. App. Prac. & Process 143 (2017).


MEMORANDUM DECISION AND ORDER - 7
         Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 8 of 15




“[a]s of January 3, 2019, [he] was no longer a member of” Plaintiff LLCs and that “[o]n

information and belief, the sole member of Plaintiff [LLCs] is Plaintiff Michael Allen, an

Idaho citizen.” Case 46, Dkt. 29, at 53. It appears that Campbell took this position to avoid

a remand of the First Action to state court. Additionally, in his Answer filed during the

state court declaratory judgment lawsuit, Campbell took the same position.5 Dkt. 17, at 5.

Campbell now takes the diametrically opposed position that he is a member of Plaintiff

LLCs. Moreover, not only has Campbell taken an inconsistent position on his LLC

membership status, he has taken an inconsistent position on whether this Court has

diversity jurisdiction over these parties. Thus, his positions are clearly inconsistent on two

points: his LLC membership status and this Court’s jurisdiction.

        Nevertheless, Campbell makes two arguments. First, Campbell asserts that Allen’s

position is similarly inconsistent because Allen submitted a declaration in the First Action

stating Campbell was still a member of Plaintiff LLCs. Dkt. 14, at 12–13. At first blush,

this may seem correct, but Allen’s positions on Campbell’s membership and this Court’s

jurisdiction are legally reconcilable, whereas Campbell’s are not. Under Idaho law, a

member is dissociated when “[t]he limited liability company knows or has notice of the

person’s express will to withdraw as a member . . . .” Idaho Code § 30-25-602(1).

        Allen’s position in the First Action was that Campbell was a member of Plaintiff




5
 Campbell’s deposition testimony, on the other hand, is less probative because, when read in context, it is
not crystal clear whether Campbell was saying he was not a member of Plaintiff LLCs or that he felt he was
not treated like a member. See Dkt 18, at 5–6. Notwithstanding this lack of clarity, his declaration and
Answer are enough to satisfy this factor of the judicial estoppel doctrine.


MEMORANDUM DECISION AND ORDER - 8
         Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 9 of 15




LLCs at the time of removal because he had not yet declared he was not a member. Indeed,

Campbell did not do so until his amended notice of removal. Now, Allen claims that

Campbell is not a member due to his statements to that end during the First Action and in

the state court lawsuit, thereby providing complete diversity. These positions are not

legally inconsistent because subject-matter jurisdiction is determined at the time the action

is filed.6 See Strotek Corp., 300 F.3d at 1131.

        Second, Campbell asserts that since the March 1, 2019 Remand Order in the First

Action, “nothing has changed.” Dkt. 14, at 3. His point is that no judicial determination or

factual circumstances have changed his membership status in Plaintiff LLCs. What has

changed, however, is his position on what his membership status is and the date in which

the Complaint at issue was filed, which are both legally operative facts. These facts

similarly distinguish this Court’s prior ruling on diversity from this ruling. In short,

Campbell’s arguments are unconvincing, and this first factor is met.

        2. Success

        As mentioned, the second factor involves whether “the party has succeeded in

persuading a court to accept that party’s earlier position.” Zedner, 547 U.S. at 504–05. To

be sure, the Ninth Circuit has explained that there are in fact two approaches as to this

factor: a majority and a minority. See Rissetto, 94 F.3d 597 at 601. The majority view



6
 Campbell also points out that Allen, in his deposition on June 19, 2019, stated that as far as he knew, the
members of the Plaintiff LLCs were he and Campbell. Dkt 18, at 7. This statement merely evinces Allen’s
surprise from Campbell’s purported withdrawal. In the context of all the litigation between the parties, it
makes sense why Allen said “As far as I know,” because Campbell declared that he was not a member of
Plaintiff LLCs without discussion between the parties—as this Court sees it, due to the exigencies of the
moment.


MEMORANDUM DECISION AND ORDER - 9
       Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 10 of 15




comports with the Supreme Court’s articulation of the factor: that the party must have been

successful in convincing a court of its prior inconsistent position. See id. at 604–05.

       The minority view, on the other hand, dictates that judicial estoppel “applies even

if the [l]itigant was unsuccessful in asserting the inconsistent position, if by his change of

position he is playing ‘fast and loose’ with the court.” Id. at 601. For example, it very well

could “constitute ‘playing fast and loose with the courts’ for [a] plaintiff to claim in 1990

that she was unable to perform her job in order to obtain workers’ compensation benefits

and to claim [later] that she was performing her job adequately in order to win damages in

[a latter] suit.” Rissetto, 94 F.3d 597 at 601 (cleaned up). The Ninth Circuit “has not yet

had occasion to decide whether to follow the ‘majority’ view or the ‘minority’ view.” Id.

Regardless, either rule supports application of judicial estoppel in this case.

       Under the majority view, this factor tilts slightly in favor of applying judicial

estoppel. Campbell achieved success or an advantage from his prior position—that he is

not a member of Plaintiff LLCs—because this Court vacated its sanction of fees and costs

against him based on his declaration to that effect. See Case 46, Dkt. 36, at 8. His success,

however, was limited because this Court still remanded the case for lack of diversity;

however, Judge Winmill did so due more to the timing of Campbell’s declaration than its

substance. Indeed, Judge Winmill noted that “Campbell’s declaration in connection with

the first notice of removal failed to address his membership in the LLCs” and pointed out

that “Campbell did not acknowledge his withdrawal until the second bite at the apple

significantly undermin[ing] his statement of withdrawal in his second declaration.” Id., at

6. Thus, Campbell succeeded, at least in part, on his position that he was not a member of


MEMORANDUM DECISION AND ORDER - 10
       Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 11 of 15




Plaintiff LLCs.

       Where the majority view might be called a light jab for judicial estoppel in this

instance, the minority view would be like a cleanly connected right hook. Campbell’s

position on whether he is a member of Plaintiff LLCs has wavered before this Court and

the state court based on the exigencies of the moment. See New Hampshire, 532 at 50. In

his initial notice of removal, he was a member. He then was not one in his amended notice

of removal—likely to avoid remand. In his state court answer, he was still not a member,

but then at his deposition, he simply was not “treated like a member.” Now, he is a member

again—in an effort to have this case dismissed. These wavering responses fit perfectly

within the definition of playing “fast and loose” with the courts to game a desired result,

and they therefore meet the minority rule. See Rissetto, 94 F.3d 597 at 601.

       In short, this factor ranges from being slightly in favor of the application of judicial

estoppel to strongly in favor.

       3. Unfair Advantage/Detriment

       The third factor is whether “the party seeking to assert an inconsistent position

would derive an unfair advantage or impose an unfair detriment on the opposing party if

not estopped.” Zedner, 547 U.S. at 505 (cleaned up). If Campbell is permitted to take the

inconsistent position that he is now a member of Plaintiff LLCs, inequity would result.

       First, it would be to Allen’s financial detriment. Allen would lose the costs and fees

of pursuing this action. He would also need to expend even more resources to initiate and

prosecute another state court action, which could very well end up before this Court again

should Campbell say he is not a member of Plaintiff LLCs once more and file a notice of


MEMORANDUM DECISION AND ORDER - 11
       Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 12 of 15




removal. Importantly, the Court finds credible Allen’s claim that he relied on Campbell’s

statements regarding his lack of membership in filing his Complaint in this Court. See Dkt.

17, at 14. Second, it would work an unfair detriment of protracted litigation on an allegedly

time-sensitive matter for similar reasons. Allen’s permanent injunction (Dkt. 5) remains

pending before the Court.

       Lastly, it would allow Campbell to unfairly derive the advantages of recovering his

costs and fees in the First Action and securing a dismissal in this action based on his

inconsistent positions. This type of unfair procedural gamesmanship is precisely the

situation judicial estoppel is designed to prevent. See Reed v. Elsevier, Inc. v. Muchinck,

559 U.S. 154, 170 (2010). Consequently, this factor also supports application of judicial

estoppel in this matter.

   B. Rooker–Feldman Doctrine

       In the alternative, Campbell attempts to invoke the Rooker–Feldman doctrine. Dkt

14, at 13. “[U]nder . . . the Rooker–Feldman doctrine, lower federal courts are precluded

from exercising appellate jurisdiction over final state-court judgments.” Lance v. Dennis,

546 U.S. 459, 463 (2006). Federal jurisdiction is improper if the plaintiff “complains of a

legal wrong allegedly committed by the state court, and seeks relief from the judgment of

that court.” Noel v. Hall, 341 F.3d 1148, 1162 (9th Cir. 2003). Put differently, lower federal

courts must not become a court of appeals for state decisions, unless one of the various

exceptions applies. Lance, 546 U.S. at 464 (cleaned up) (explaining that cases since

“Feldman tend[] to emphasize the narrowness of the Rooker–Feldman rule”). Conversely,

“Rooker–Feldman does not bar jurisdiction” when “the federal plaintiff does not complain


MEMORANDUM DECISION AND ORDER - 12
       Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 13 of 15




of a legal injury caused by a state court judgment, but rather of a legal injury caused by an

adverse party.” Noel, 341 F.3d at 1162. In determining “whether an action functions as a

de facto appeal, [courts] pay close attention to the relief sought by the federal-court

plaintiff.” Cooper v. Ramos, 704 F.3d 772, 777–78 (9th Cir. 2012).

       Allen’s Complaint falls under this latter category, and the doctrine is inapplicable

here. Contrary to Campbell’s assertions, Allen is not bringing an appeal-like action to

review what the Idaho state court did. Rather, he is bringing a breach of contract action that

was a logical next step in litigation after the state court judgment was confined to whether

a contract existed between the parties. Indeed, the state court explicitly foresaw this

subsequent lawsuit and stated, “To the extent Allen now seeks to pursue a breach of

contract/specific performance action based upon post-judgment developments, such is not

part of this action and should be pursued in a new separate action.” Dkt. 17, at 6–7.

       At the hearing on this matter, the parties disputed whether Allen’s pending appeal

at the Idaho Supreme Court supplied a basis for the doctrine’s application. Campbell claims

that the appeal deprives this Court of subject-matter jurisdiction because it involves issues

before this Court. Dkt. 27. Allen asserts that the issue on appeal is confined to recovering

attorney fees related to the declaratory judgment action, and therefore has nothing to do

with this case. Dkt. 28, at 4. The notice of appeal, on which both parties rely, confirms that

Allen is correct. All five listed grounds of appeal relate to attorney fees in that action, as

evidenced by the clear language of the first three grounds and the limiting language of the

second two grounds. The latter clarifies that Allen is appealing the state trial court’s orders

denying further relief to him “[a]s it may affect [his] rights regarding attorney fees and


MEMORANDUM DECISION AND ORDER - 13
       Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 14 of 15




costs . . . .” Dkt. 26, Exhibit 1. Thus, that appeal does not delve into the issues presently

before the Court.

       And, even if this Court were entertaining the same dispute as the Idaho Supreme

Court, which it is not, this Court would still not lack subject-matter jurisdiction under the

Rooker–Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 292 (2005) (“This Court has repeatedly held that the pendency of an action in the state

court is no bar to proceedings concerning the same matter in the Federal court having

jurisdiction.” (cleaned up)); Noel, 341 F.3d at 1163 (“If the federal plaintiff and the adverse

party are simultaneously litigating the same or a similar dispute in state court, the federal

suit may proceed under the long-standing rule permitting parallel state and federal

litigation.” (citing Atlantic Coast Line R.R Co. v. Brotherhood of Locomotive Eng’rs, 398

U.S. 281, 295 (1970)).

       Simply put, Allen is not pursuing a de facto appeal because his Complaint alleges

an injury caused by Campbell, not the state court. Moreover, the allegations in his

Complaint were not decided by the state court. Campbell unwittingly acknowledges this

by stating, “The Idaho state court only declared the agreement between . . . Allen and . . .

Campbell and never ruled that the contract was capable of performance by the parties.”

Dkt. 14, at 15. Accordingly, the Rooker–Feldman doctrine is inapplicable, and this Court




MEMORANDUM DECISION AND ORDER - 14
        Case 4:20-cv-00218-DCN Document 29 Filed 09/21/20 Page 15 of 15




retains subject-matter jurisdiction over this action.7

                                       V. CONCLUSION

       The Court concludes it has subject-matter jurisdiction over this action. As a matter

of its equitable discretion, the Court also determines that Campbell is equitably barred from

asserting that he is now a member of Plaintiff LLCs. Having concluded such and

considered the parties’ arguments, the Court determines that Allen has carried his burden

in demonstrating that there is complete diversity in this case. Additionally, the Rooker–

Feldman doctrine is inapplicable here. Due to these conclusions, Campbell’s request for

sanctions (Dkt. 14, at 4) is unfounded, and is therefore denied.

                                           VI. ORDER

The Court HEREBY ORDERS:

       1.      Campbell’s Motion to Dismiss (Dkt. 14) is DENIED.


                                                      DATED: September 21, 2020


                                                      _________________________
                                                      David C. Nye
                                                      Chief U.S. District Court Judge




7
  Campbell also sprinkles in sparse arguments related to due process. See Dkt. 14, at 10–11. The Court
remains unconvinced based upon the scant analysis that Campbell includes in his Motion. However, the
Court offers no comment on the merits of such an argument, and Campbell may include further argument
at a later time, if he so chooses.


MEMORANDUM DECISION AND ORDER - 15
